Shearn, J.
This action is one to recover a penalty of fifty dollars for the existence of fire escape violations. Despite the fact that'item 3 of the violations was proved to exist without any contradiction, the court directed judgment for the defendant. The court’s view seems to be that because the defendant filed plans for the improvement of the building, which included doing away with the violations, an'd because *214tlie violations were subsequently removed, it would be barsb and beyond tbe contemplation of tbe statute to impose tbe penalty. It is not witbin tbe power of tbe court to suspend penalties wbicb tbe legislature bas provided for violations of law because in an individual case it may seem unfair and inequitable to enforce tbe law. 'There is no force in tbe argument of tbe respondent that a tenement bouse ceases to be a tenement bouse whenever tbe number of tenancies drops for tbe time being below three.
Judgment reversed with thirty dollars costs, and judgment directed in favor of the plaintiff against tbe defendant for fifty dollars and appropriate costs in court below.
Bijur and Page, JJ., concur.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff.